Title: Enclosure: Draft of Message to the Senate, [before 12 November 1801]
From: Jefferson, Thomas
To: Senate


Gent. of the Sen.
[before 12 Nov. 1801]
By a resoln of the Senate of the 14th. of May. 1800. the President was requested to instruct the proper law officer to prosecute William Duane editor of the newspaper called the Aurora for certain publications in that newspaper of the 19th. of Feb. 1800. learning on my accession to the administration that the prosecution had been so instituted as to rest principally, if not solely, on the act called the Sedition act, I caused it to be discontinued, and another to be instituted under whatsoever [other] laws might be in existence against the offence alledged. if such other laws did exist the object would be obtained which was desired by the Senate. but if the state of the laws before the passage of that act had left the printer free to make the publication complained of, then the Sedition act, abridging that freedom was contrary to the very letter of the constitution which declares that Congress shall make no law abridging the freedom of the press and consequently it was void. a new prosecution was accordingly instituted and brought forward with diligence, but the grand jury not finding the bill, it remains without effect. in this procedure I have endeavored to do the duty of my station between the Senate & Citizen; to pursue for the former that legal vindication which was the object of their resolution; to cover the latter with whatsoever of protection the Constitution had guarded him, & to secure to the press that degree of freedom in which it remained under the authority of the states, with whom alone the power is left of abridging that freedom, the general government being expressly excluded from it.
The correspondence on this subject with the Atty of the district will shew more fully the details of the proceedings in this case.
